FILE COPY




                                      COURT OF APPEALS
                                       SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                          CLERK
 BONNIE SUDDERTH                        TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                             401 W. BELKNAP, SUITE 9000
JUSTICES                                   FORT WORTH, TEXAS 76196-0211                CHIEF STAFF ATTORNEY
  SUE WALKER                                                                            LISA M. WEST
  BILL MEIER                                     TEL: (817) 884-1900
  LEE GABRIEL                                                                          GENERAL COUNSEL
  ELIZABETH KERR                                FAX: (817) 884-1932                     CLARISSA HODGES
  MARK T. PITTMAN
                                               www.txcourts.gov/2ndcoa


                                           October 26, 2017

    Hon. David L. Evans                                    Greg B. Westfall
    Regional Presiding Judge                               Westfall Sellers
    Tom Vandergriff Civil Courts Bldg.                     4200 W. Vickery Blvd., 2nd Floor
    100 N. Calhoun St., 2nd Floor                          Fort Worth, TX 76107
    Fort Worth, TX 76196                                   * DELIVERED VIA E-MAIL *
    * DELIVERED VIA E-MAIL *
                                                           Hon. David C. Hagerman
    Debra A. Windsor                                       Judge, 297th District Court
    Assistant District Attorney                            Tim Curry Criminal Justice Center
    401 W. Belknap St.                                     401 W. Belknap, 5th Floor
    Fort Worth, TX 76196-0201                              Fort Worth, TX 76196
    * DELIVERED VIA E-MAIL *                               * DELIVERED VIA E-MAIL *

    Criminal District Clerk, Tarrant County
    Tim Curry Criminal Justice Center
    401 W. Belknap, 3rd Floor
    Fort Worth, TX 76196-0402
    * DELIVERED VIA E-MAIL *

    RE:             Court of Appeals Number:       02-17-00315-CR, 02-17-00316-CR
                    Trial Court Case Number:       1486826D, 1457910W

    Style:          Michael Edward Pawelek
                    v.
                    The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.

                                                              Respectfully yours,

                                                              DEBRA SPISAK, CLERK